Citation Nr: 1449293	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, depression, and anxiety.

6.  Entitlement to an increased rating for residuals of a chip fracture to the left tibia tubercle, currently evaluated as 0 percent prior to August 25, 2008, 10 percent since August 25, 2008, 20 percent since June 9, 2010, and 30 percent since January 9, 2012.
7.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to April 1957.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009, July 2009, September 2010, March 2011, November 2011, and May 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran perfected timely appeals of these issues.  Several of these rating decisions awarded the Veteran higher disability ratings (although not the maximum rating) for his residuals of a chip fracture to the left tibia tubercle.  However, the Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of these claims in the January 2013 Statement of the Case (SOC) and Supplemental SOC (SSOC), additional pertinent medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in October 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

In a May 2009 medical opinion, the Veteran's VA treating physician determined that the Veteran's current left leg, neck, and back disabilities prevented him from seeking and maintaining employment.  Throughout his appeal, the Veteran has also argued that he is unemployed and unable to work.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due, in pertinent part, to the service-connected residuals of a chip fracture to the left tibia tubercle and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

With the exception of the lumbar spine and cervical spine issues, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1982 rating decision, the RO denied the claims of entitlement to service connection for a recurrent lumbar strain and degenerative disc disease of the cervical spine on the basis that the Veteran's service treatment records (STRs) were negative for any complaints of, diagnosis or, or treatment for any chronic residual disability referable to either the cervical spine or lumbar spine.  The Veteran was informed of this decision in a letter dated that same month, and he did not appeal.

2.  Since that rating decision, the Veteran was diagnosed with degenerative disc disease and spondylosis of the lumbar spine in a May 2012 VA treatment record.

3.  Since that rating decision, the Veteran was diagnosed with multi-level cervical spondylosis with kyphosis and facet arthropathy, degenerative disc disease, and stenosis in a December 2012 VA treatment record.

4.  The Veteran's STRs document two falls in August 1954 and June 1956 with injuries to his head and left leg, respectively.

5.  At his June 2014 Board hearing, the Veteran argued that his current cervical spine and lumbar spine disabilities were related to these in-service falls.

6.  In May 2009 and December 2009, following a review of the Veteran's STRs, the Veteran's VA treating physician provided positive medical nexus opinions, attributing the Veteran's current cervical spine and lumbar spine disabilities to his in-service falls.
7.  In July 2010, following a June 2010 VA examination of the Veteran and a review of the claims file, the VA examiner provided a negative nexus opinion regarding the etiology of the lumbar spine disorder and cervical spine disorder without any supporting rationale.

8.  The aforementioned evidence, particularly the medical opinions, is new and material and sufficient to reopen the claims.

9.  The Board finds that the aforementioned medical evidence is in equipoise as to whether the Veteran's current cervical spine and lumbar spine disabilities are related to his active military service, to include his in-service falls.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision that denied the claim of entitlement to service connection for a recurrent lumbar strain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the September 1982 rating decision is new and material, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The September 1982 rating decision that denied the claim of entitlement to service connection for degenerative disc disease of the cervical spine is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

4.  Evidence received since the September 1982 rating decision is new and material, and the claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  In giving the Veteran the benefit of the doubt, service connection for a lumbar spine disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
6.  In giving the Veteran the benefit of the doubt, service connection for a cervical spine disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

The claim to reopen the issue of entitlement to service connection for a lumbar spine disorder is granted.

The claim to reopen the issue of entitlement to service connection for a cervical spine disorder is granted.

Entitlement to service connection for a lumbar spine disorder is granted.

Entitlement to service connection for a cervical spine disorder is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, the claims file currently contains VA treatment records from the San Diego, California, VA Medical Center (VAMC), dated up  to December 2012.  At his Board hearing, the Veteran testified to receiving recent VA treatment for the disorders on appeal.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Regarding acquired psychiatric disorder claim, a remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding current diagnoses, the Veteran was diagnosed with PTSD and major depressive disorder by his treating VA physician in May 2014.  The evidence of record, to include several VA medical opinions from the Veteran's treating VA physicians, suggests that the Veteran's PTSD began during his childhood, after the Japanese took over his home in Guam and made him a prisoner, and was then aggravated by his active military service when he was stationed in Japan.  The Veteran's PTSD was not documented on his military entrance examination.  To date a medical opinion concerning whether the Veteran's PTSD pre-existed his active military service and if so, whether it was aggravated by his active military service has not been obtained.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  Additionally, the Veteran's STRS document two falls in August 1954 and June 1956, one of which notes a head injury.  The STRs also show that the Veteran was discharged from the military due to misconduct.  At his Board hearing, the Veteran's representative argued that this misconduct was early evidence of a psychiatric disorder.  To date, a VA medical opinion has not been obtained addressing whether the Veteran's other psychiatric diagnoses, to include major depressive disorder, are related to his active military service, to include these in-service falls.  To date, the Veteran has not been afforded a VA examination for his acquired psychiatric disorder, and the current VA medical opinions of record do not address the correct legal standard for the PTSD or provide a medical opinion concerning the major depressive disorder.  Given the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination and medical opinion for his acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the left tibia claim, the Veteran was last afforded a VA examination for this claim in January 2012, almost three years ago.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Due to the passage of time since this last examination and in light of the fact that the TDIU claim is being remanded for a medical opinion concerning the left tibia disability (as described below), the Board finds the January 2012 VA examination is inadequate to assess the Veteran's current levels of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected residuals of a chip fracture to the left tibia tubercle.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Regarding the TDIU claim, a remand is required in order to afford the Veteran a VA examination(s) and medical opinion to determine whether his service-connected disabilities, to include his residuals of a chip fracture to the left tibia tubercle and his now service-connected lumbar spine disorder and cervical spine disorder, currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to these service-connected disabilities.  The Veteran was previously provided VA medical opinions addressing his unemployability with respect to his service-connected residuals of a chip fracture to the left tibia tubercle only.  However, as the Veteran is now service-connected for a lumbar spine disorder and a cervical spine disorder, and the Veteran asserts that his unemployability is due to all of these disabilities, a new VA examination(s) and medical opinion regarding the effect of his service-connected disabilities on his employability must be obtained.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the San Diego, California, VAMC, since December 2012 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and major depressive disorder.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) Please state all of the Veteran's current psychiatric diagnoses.

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current PTSD clearly and unmistakably pre-existed his active duty service?  The examiner is asked to consider the Veteran's childhood trauma when the Japanese took over his home of Guam.

i.  If there is clear and unmistakable evidence that the PTSD pre-existed his active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the PTSD was not aggravated beyond its natural progression during the active duty?  The examiner is asked to consider that the Veteran was stationed in Japan during his active military service, and the Veteran's military discharge due to misconduct.

ii.  If there is not clear and unmistakable evidence that the current PTSD pre-existed his period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that the PTSD was incurred during the active military service?  The examiner is asked to consider that the Veteran was stationed in Japan during his active military service, and the Veteran's military discharge due to misconduct.

c) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder (besides PTSD) was incurred in or caused by his active military service, to include the documented in-service falls in August 1954 and June 1956 and his military discharge due to misconduct?  

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the acquired psychiatric disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  After obtaining the above records, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected residuals of a chip fracture to the left tibia tubercle.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

In particular, the examiner must address whether there is malunion or nonunion of the tibia and fibula, and if so, whether the Veteran has a marked, moderate, or slight knee or ankle disability.

The examination report must include ranges of motion of the left leg and knee, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left leg and knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  
4.  After obtaining the above records, schedule the Veteran for a VA examination(s) in order to assist in evaluating the effect of his service-connected disabilities (residuals of a chip fracture to the left tibia tubercle; lumbar spine disorder; cervical spine disorder; limitation of extension of the left knee; and, residuals of a traumatic brain injury (TBI) with post traumatic headaches) on his employability.    

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


